Citation Nr: 0418678	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  99-22 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an effective date earlier than July 16, 1998, 
for an award of a 100 percent disability evaluation for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to August 
1969.  He served a part of his active duty in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, among other things, 
increased the evaluation for service-connected PTSD from 50 
percent to 100 percent, effective on July 16, 1998.  Appeal 
to the Board was perfected only with respect to this issue.   

The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record, the Board finds that 
further evidentiary development is warranted before a 
decision on the merits of the claim can be rendered.  Further 
development would ensure that the veteran's due process 
rights, including those associated with the Veterans Claims 
Assistance Act of 2000 (VCAA), as amended, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003), as amended, are met.   

The veteran was initially granted service connection for PTSD 
in a December 1991 rating decision, with an evaluation of 30 
percent effective on July 22, 1991.  Subsequent evaluation 
resulted in increases, and an October 1998 rating decision, 
from which the instant appeal arises, increased the 
evaluation for PTSD from 50 percent to 100 percent effective 
on July 16, 1998.  Appeal to the Board was perfected.  In the 
appeal, the veteran claims that he is entitled to an 
effective date of either September 4, 1991 (or, 
alternatively, November 13, 1992), for the grant of a 100 
percent rating for PTSD, as these dates purportedly are the 
dates on which medical determination of severe PTSD was made 
to support such a rating under PTSD rating criteria then in 
effect.  See statement of the veteran's representative, dated 
in September 2003.  The Board notes that December 16, 1991 is 
the date of the rating decision that initially established 
service connection for PTSD.  Thus, in essence, the 
allegation in the appeal is that the extent of PTSD symptoms 
were so severe as early as the time of the initial grant of 
service connection such that a 100 percent rating was 
warranted then, and not the 30 percent assigned in the 
initial 1991 decision.                 

The evidentiary record, particularly with respect to 
psychiatric evaluation, testing, and counseling, is 
voluminous.  It is noted that the veteran apparently has 
received counseling and treatment for PTSD and other 
diagnosed psychiatric disorders on a regular basis for almost 
15 years.  He apparently has been unemployed, purportedly due 
to significant psychiatric symptoms, since the early 1990s.  

The record includes evidence indicating that the veteran has 
sought, and could be receiving, Social Security 
Administration (SSA) disability benefits due to psychiatric 
problems.  However, the first and only evidence of record 
discussing a SSA disability claim a letter dated in December 
2002, authored by a counselor holding an M. A. degree, who, 
with a medical doctor, has treated the veteran since 1991 for 
psychiatric problems.  Submitted with this letter was a copy 
of a May 1994 psychiatric assessment conducted by a medical 
doctor, reportedly for the purposes of applying for SSA 
disability benefits.  It is noted that the counselor's letter 
specifically states that the May 1994 psychiatric assessment 
report was only a "part" of the SSA disability application, 
strongly suggesting that there exist relevant psychiatric 
treatment records associated with the SSA disability 
application.  The May 1994 psychiatric assessment report 
describes psychiatric symptoms as "severe," and provides 
that they likely had been manifested "over 5 years, if not 
longer."  



Given that the crux of the issue on appeal is severity of 
PTSD in and after 1991, not only is the May 1994 medical 
evidence reportedly associated with the SSA disability claim 
important, other medical evidence submitted to support the 
SSA application, as well as any resulting SSA administrative 
decision, also are important.  These records are not in the 
claims folder, and VA has a duty to obtain them.  See Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992) (VA is required to obtain evidence 
from the SSA, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight.).  The U.S Court of Appeals for Veterans Claims 
(Court) has specifically stated that the VA's duty to assist 
includes an obligation to obtain relevant SSA records.  
Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).

Accordingly, the Board directs the following actions on 
remand:

1.  Obtain and associate with the 
veteran's claims folder SSA disability 
benefits application, supporting evidence 
and documentation, and any SSA 
administrative decision resulting from 
the application.  Ask the veteran and/or 
his representative to provide more 
specific information needed to complete 
this directive, e.g., date on which the 
SSA application was filed and date of 
administrative decision.  Document 
unsuccessful attempts to obtain SSA 
records covered in this remand directive.  

2.  Obtain and associate with the claims 
folder more recent psychiatric treatment, 
counseling, and testing records not 
currently in the claims folder, if any.  

3.  After completion of the above, and 
after any further appropriate 
development, review the veteran's claims 
folder again to determine whether an 
earlier effective date is warranted for 
an award of a 100 percent disability 
evaluation for service-connected PTSD.  
If the decision remains in any manner 
adverse to the veteran, provide him and 
his representative an updated 
Supplemental Statement of the Case and 
give them an appropriate amount of time 
to respond to it.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




